UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-2480



DARRELL E. BYRD, SR.,

                                            Plaintiff - Appellant,

          versus


JOE ROGERS; CHAMBERS USA WASTE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-96-89-3)


Submitted:   July 10, 1997                 Decided:   July 22, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrell E. Byrd, Sr., Appellant Pro Se. Jon David Becker, JON D.
BECKER & ASSOCIATES, Virginia Beach, Virginia; Ruth Litvin,
DIAMONSTEIN, BECKER & STALEY, P.L.C., Virginia Beach, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darrell E. Byrd, Sr. appeals the district court's order

entering judgment in favor of the Defendants in this action filed

under the Age Discrimination in Employment Act ("ADEA"), 29 U.S.C.

§ 621 et seq. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the
reasoning of the district court. Byrd v. Rogers, No. CA-96-89-3
(E.D. Va. Sept. 23, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2